Case: 10-40269 Document: 00511367805 Page: 1 Date Filed: 02/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 1, 2011
                                     No. 10-40269
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

JAMIE A. CORMIER,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:05-CR-77-2


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Jamie A. Cormier, federal prisoner # 11887-078, appeals the denial of his
18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on the United
States Sentencing Commission’s retroactive amendment to the base offense
levels for crack cocaine offenses in 2007. He contends that the district court
erred in determining that he was ineligible for a reduction of sentence because
he was not serving his original term of imprisonment. The Government moves
for summary affirmance.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40269 Document: 00511367805 Page: 2 Date Filed: 02/01/2011

                                 No. 10-40269

      Section 3582(c)(2) “permits a district court to reduce a term of
imprisonment when it is based upon a sentencing range that has subsequently
been lowered by an amendment to the Guidelines, if such a reduction is
consistent with the policy statements issued by the Sentencing Commission.”
United States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997) (per
curiam). The applicable policy statement prohibits a district court from reducing
a term of imprisonment below the term of imprisonment the defendant has
already served. U.S.S.G. § 1B1.10(b)(2)(C), policy statement. In addition, the
commentary states that a defendant may not obtain “a reduction in [any] term
of imprisonment imposed upon revocation of supervised release.”           Id. at
§ 1B1.10, cmt. n.4(A).
      As Cormier has served his original custodial sentence, the Guidelines
prohibit any reduction in that sentence or the sentence Cormier received upon
revocation of his supervised release.      In addition, he has no remaining
supervised release term that may be modified or terminated.         Accordingly,
Cormier can obtain no meaningful relief from the court, and his appeal is
DISMISSED as moot. The Government’s motion for summary affirmance is
DENIED as moot.




                                       2